                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:19-CR-386-H

 UNITED STATES OF AMERICA                 )
                                          )
       v.                                 )
                                          )                   ORDER
 KENTRELL VENABLE,                        )
                                          )
       Defendant.                         )



      Due to anticipated inclement weather in the eastern North Carolina region

due to Tropical Storm Isaias, the evidentiary hearing set in this matter for August

4, 2020, is hereby CONTINUED. The court will reschedule the evidentiary hearing

for a later date by separate order.

      Counsel are directed to confer and submit to the court, on or before August

11, 2020, three proposed dates for the evidentiary hearing.

      The continuance of this matter is excluded from Speedy Trial Act

computation pursuant to 18 U.S.C. § 3161(h)(1)(D) due to the pending motion and

pursuant to 18 U.S.C. § 3161(h)(7)(A) for the further reason that the ends of justice

served by this continuance outweigh the best interests of the public and the

defendant in a speedy trial.

      This 3rd day of August 2020.


                                       KIMBERLYLY
                                               L Y A. SWANK
                                       United States Magistrate Judge




            Case 5:19-cr-00386-H Document 36 Filed 08/03/20 Page 1 of 1
